Exhibit 10.5
Northeast Ohio Natural Gas Corp.
Orwell Natural Gas Company
Brainard Gas Corp.
5.38% Senior Secured Guaranteed Note Due June 1, 2017

     
No. RA-1
  May 3, 2011
$15,334,000
  PPN 66433* AA6

          For Value Received, the undersigned, Northeast Ohio Natural Gas Corp.,
a corporation organized and existing under the laws of the State of Ohio, Orwell
Natural Gas Co., a corporation organized and existing under the laws of the
State of Ohio, and Brainard Gas Corp., a corporation organized and existing
under the laws of the State of Ohio (the aforementioned, collectively, being
referred to as the “Issuers”), hereby jointly and severally promise to pay to
Sun Life Assurance Company of Canada, or registered assigns, the principal sum
of US$15,334,000 Dollars (or so much thereof as shall not have been prepaid) on
June 1, 2017, with interest (compounded semiannually and computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at
the rate of 5.38% per annum from the date hereof, payable monthly, on the third
day of each month in each year, and at maturity commencing with the third day of
the month next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the greater of (i) 7.38% or (ii) 2.00% over
the rate of interest publicly announced by Keybank National Association from
time to time in Cleveland, Ohio as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Keybank National Association in Cleveland,
Ohio or at such other place as the Issuers shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
          This Note is one of a series of Senior Secured Guaranteed Notes
(herein called the “Notes”) issued pursuant to the Note Purchase Agreement dated
as of November 1, 2010, as amended by the First Amendment and Joinder to Note
Purchase Agreement dated as of May 3, 2011 (as so amended, and as from time to
time further amended, restated, supplemented or otherwise modified, the “Note
Purchase Agreement”), by and among the Issuers, the other Obligors named therein
and the Purchaser named therein and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, to have (i) agreed
to the confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise

 



--------------------------------------------------------------------------------



 



indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
          This Note and the obligations of the Issuers hereunder and the
obligations of the Issuers under the Financing Agreements are guaranteed
pursuant to the Guarantee Agreement of the Guarantors and the obligations of the
Obligors under the Financing Agreements, including, this Note, are secured by
the Collateral Documents, all in accordance with and pursuant to the terms and
provisions of the Financing Agreements.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuers
will not be affected by any notice to the contrary.
          The Issuers will make required prepayments of principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
          If an Event of Default occurs and is continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.
[Remainder of Page Intentionally Blank]

2



--------------------------------------------------------------------------------



 



          This Note shall be construed and enforced in accordance with, and the
rights of the Issuers and the holder of this Note shall be governed by, the law
of the State of Ohio excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

            Northeast Ohio Natural Gas Corp.
      By:   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Orwell Natural Gas Company
      By:   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Brainard Gas Corp.
      By:   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer     

3